Citation Nr: 1024721	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for bilateral hearing loss, 
tinnitus, and hepatitis C.  In October 2005, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected his appeal in January 2006.

In a March 2007 decision, the Board denied the matters on 
appeal.  The Veteran appealed the Board's decision with regard to 
the issues of entitlement to service connection for hepatitis C 
and tinnitus to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2008, the Court issued an order 
granting a July 2008 joint motion to remand (JMR) the appeal to 
the Board.  The appeal was returned to the Board for action 
consistent with the July 2008 JMR and August 2008 Court order.

In a November 2008 decision, the Board again denied the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
Veteran appealed this decision to the Court.  In March 2010, the 
Court issued an order granting a March 2010 JMR.  Thus, the 
appeal has again been returned to the Board for action consistent 
with the March 2010 JMR and Court order.

In the November 2008 decision, the Board also remanded the 
Veteran's claim of entitlement to service connection for 
hepatitis C to the Appeals Management Center (AMC) for additional 
evidentiary development, including a VA examination.  The Board 
is obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran 
with a VA examination and opinion for his hepatitis C claim in 
December 2008.  Accordingly, the remand instructions issued by 
the Board have been complied with and this matter is once again 
before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative that a withdrawal of the appeal of the issue of 
service connection for hepatitis C is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue 
of service connection for hepatitis C by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the Veteran or by his or her authorized representative.  See 
38 C.F.R. § 20.204 (2009).  In signed correspondence dated and 
received by VA in June 2010, the Veteran's representative has 
expressly withdrawn the Veteran's appeal of a September 2005 
rating decision that denied entitlement to service connection for 
hepatitis C.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal of the September 2005 rating decision with respect to 
the issue of entitlement to service connection for hepatitis C is 
dismissed.


REMAND

With regard to his claim of entitlement to service connection for 
tinnitus, the Veteran underwent a VA audiological examination in 
August 2005.  At that time, the examiner reported that the 
Veteran had experienced ringing in his ears since approximately 
1975.  However, the Veteran contends he misunderstood the 
examiner's question and that the onset date of 1975 is not 
accurate.  Rather, he claims that he has experienced tinnitus 
symptoms since his time in service and that it worsened in the 
1970s.  See NOD, October 2005.  As the August 2005 examiner's 
opinion does not reflect the Veteran's assertions of continuous 
symptoms of tinnitus since service, it is not adequate to render 
a decision on entitlement to service connection for tinnitus.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for tinnitus must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his tinnitus.  The examiner must 
review pertinent documents in the Veteran's 
claims file in conjunction with the 
examination.  This must be noted in the 
examination report.  The examiner should also 
obtain a full history from the Veteran as to 
the onset and continuity of his tinnitus 
symptoms.  This also must be noted in the 
examination report.

The examiner must state whether it is at least 
as likely as not that the Veteran's tinnitus 
was caused or aggravated by in-service noise 
exposure.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  After completing the above action and any 
other development that may be indicated by 
any response received as a consequence of the 
action taken in the paragraph above, the 
claim of entitlement to service connection 
for tinnitus should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


